In an action to recover damages for personal injuries, judgment dismissing the complaint at the close of appellant’s case reversed on the law and a new trial granted, with costs to appellant to abide the event. On the evidence adduced, the jury could have found that appellant was a business visitor to respondent’s premises, and that respondent was negligent in failing to give appellant, by lighting or otherwise, warning of a condition of peculiar danger existing on such premises. The question of appellant’s contributory negligence was likewise one of fact, for the jury to determine. Cases invoked by respondent, which held that one is guilty of negligence as a matter of law in entering an unfamiliar place, where darkness renders eyesight ineffective, have no application to the facts disclosed here. (Cf. Mulao v. Greentree Somes, 256 App. Div. 1107.) Nolan, P. J., Wenzel, MacCrate, Schmidt and Ughetta, JJ., concur.